Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US 2011/0234369 A1 (“Cai”) does not teach the limitation wherein the received inertial measurements include predictive inertial data indicative of upcoming movement of the vehicle.
Although other prior art references such as, for example, US 6002975 A (Schiffman) and US 10175698 B1 (“Wyatt”) do teach wherein received inertial measurements include predictive inertial data indicative of upcoming movement of a vehicle, the prior art does not teach or render obvious the limitation, in the full context of the claims. For example, the prior art does not teach or render obvious wherein the received inertial measurements include predictive inertial data indicative of upcoming movement of the vehicle, wherein the relative movement of the non-head mounted user device is determined based on differences between the received inertial measurements from the inertial measurement device and the additional inertial measurement device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692